Citation Nr: 0714063	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant in this matter seeks recognition as a 
"veteran" for purposes of receiving VA benefits. 

In April 2005, finding that the appellant had not served in 
the United Stated Armed Forces, the Board denied the 
veteran's claim.  In December 2006, the United States Court 
of Appeals for Veterans Claims (CAVC) remanded the matter for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to his birth certificate, the appellant was born in 
1954.  He claims to have served in World War II, the Korean 
Conflict, and in Vietnam during the period from 1962 to 1969 
under the name "[redacted]."  Evidence showed that the 
service number the appellant provided was assigned to a 
deceased veteran.  Subsequently,   the appellant indicated 
that he also served under the name "[redacted]."  However, 
there has been no verification of the appellant's service 
under this name.  On remand, the RO should attempt to verify 
the appellant's service.   

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
appellant, the RO should request 
verification from National Personnel 
Records Center (NPRC) of his service, 
specifically for his service under the 
names "[redacted]" and "[redacted]", 
including for the period from 1962 to 
1969.   

2.	The RO should then readjudicate the 
claim.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  
Thereafter, return the case to the 
Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



